Citation Nr: 0329128	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-10 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from May 1958 to 
May 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied the 
issues of entitlement to service connection for a 
cardiovascular disorder, defined as cardiomyopathy and a left 
bundle branch block, and for a nervous disability.  

In VA Form 21-526, Veteran's Application For Compensation Or 
Pension (Application), which was received at the RO in 
January 2000, the veteran raised the issue of entitlement to 
nonservice-connected pension benefits.  A complete and 
thorough review of the claims folder indicates that the RO 
has not adjudicated this matter.  As this claim is not 
inextricably intertwined with the current appeal, the matter 
is referred to the RO for appropriate action.  


REMAND

During the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Review of the claims folder in the present case indicates 
that, in a March 2001 letter, the RO informed the veteran of 
the criteria used to adjudicate his service connection 
claims, the type of evidence needed to substantiate these 
issues, as well as the specific type of information necessary 
from the veteran.  Further, in the statement of the case 
which was issued in May 2002, the RO provided the veteran 
with the specific provisions of the VCAA.  

However, in the March 2001 letter, the RO instructed the 
veteran to submit any of the requested information that he 
had to the agency within 60 days from the date of the letter.  
Significantly, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

With regard to the necessary evidentiary development, the 
Board notes that, throughout the current appeal, the veteran 
has asserted that he received cardiovascular as well as 
psychiatric treatment during his active military duty.  The 
service medical records which are available are negative for 
complaints of, treatment for, or findings of cardiovascular 
or psychiatric disorders.  At the separation examination 
which was conducted in March 1960, the veteran reported that 
he had previously experienced, or was experiencing at that 
time, pain or pressure in his chest as well as nervous 
trouble.  This examination demonstrated that the veteran's 
heart (including thrust, size, rhythm, and sounds) and 
psychiatric system were normal.  Approximately two months 
later in May 1960, the veteran stated that there had been no 
change in his physical condition since his March 1960 
discharge evaluation.  

According to relevant post-service medical records, a private 
admissions examination conducted in November 1993 revealed 
atypical chest pain with an abnormal thallium study and a 
left bundle branch block on electrocardiogram.  The examining 
physician recommended ruling out coronary artery disease.  
The veteran then underwent a left heart catheterization 
(coronary) and left ventricular angiography.  The resulting 
diagnoses included angiographically smooth coronary arteries 
with slow-filling of the dye as well as slightly enlarged 
left ventricle with mild left ventricle systolic dysfunction 
with wall motion abnormality.  

Subsequently, in January 1994, the veteran (who had been 
found to have cardiomyopathy with normal coronary arteries) 
sought private medical treatment for complaints of substernal 
epigastric burning discomfort especially upon lying in the 
prone position.  A physical examination of the veteran's 
heart demonstrated regular rhythm at S1 and S2 as well as no 
JVDs.  The examining physician assessed mild dilated 
cardiomyopathy with left ventricular ejection fraction in the 
range of 48% without any significant symptoms, external 
otitis media, and probable reflux esophagitis.  

A VA pharmaceutical form dated in September 1999 indicates 
that the veteran is "now disabled from a cardiac standpoint 
with a dilated cardiomyopathy."  In an undated letter 
received at the RO in January 2000, a VA physician expressed 
her opinion that the chest pains related to the 
cardiomyopathy "is as likely as not . . . related . . . [to] 
service."  Also in this same document, this doctor concluded 
that "[i]t is as likely as not that . . . [the veteran] has 
a nervous condition which existed while he was in the 
service."  

Following a physical examination at a September 2000 VA 
outpatient treatment session, the examiner provided an 
assessment, in pertinent part, of atypical chest pain with a 
history of cardiac catheterization in September 1999 with a 
30% to 50% lad which was otherwise normal.  The examiner then 
expressed his opinion that this condition was "most likely 
related to dyspepsia."  

VA medical records dated in August 2001 reflect a diagnosis 
of coronary artery disease with dilated cardiomyopathy.  VA 
medical reports dated in the following month note diagnoses 
of anxiety and depression.  Also in September 2001, private 
hospitalization records provide final diagnoses of atypical 
chest pain, a history of congestive heart failure, a history 
of cardiomyopathy with an ejection fraction of 35-40%, and 
viral meningitis.  

The Board acknowledges that, in the undated letter received 
at the RO in January 2000, a VA physician expressed her 
opinions that the veteran's cardiomyopathy-related chest 
pains are "as likely as not . . . related . . . [to] 
service" and that "[i]t is as likely as not that . . . [the 
veteran] has a nervous condition which existed while he was 
in the service."  Significantly, however, the first 
post-service evidence of cardiovascular pathology is dated in 
November 1993, more than 30 years after the veteran's 
separation from service.  Furthermore, the first post-service 
evidence of psychiatric pathology is dated in approximately 
January 2000, when the RO received the VA physician's letter.  
The specific nature of the veteran's psychiatric condition is 
dated in September 2001, when diagnoses of anxiety and 
depression were made.  Significantly, such psychiatric 
findings and diagnoses did not occur until approximately 
40 years after the veteran's discharge from active military 
duty.  Consequently, the Board believes that, on remand, the 
veteran should be given an opportunity to undergo pertinent 
VA examinations (in which the examiners have the opportunity 
to review his claims folder) to determine the nature, extent, 
and etiology of any diagnosed cardiovascular and psychiatric 
disorders that he may have.  

Additionally, in the January 2000 Application, the veteran 
cited post-service treatment at the VA Outpatient Clinic 
(VAOPC) in Orlando, Florida as well as at the VA Medical 
Center (VAMC) in Tampa, Florida.  A complete and thorough 
review of the claims folder indicates that copies of records 
of treatment that the veteran had received at the Orlando 
VAOPC between September 2000 and September 2001 have been 
procured and associated with the file.  Significantly, 
however, no additional treatment records from the Orlando 
VAOPC or the Tampa VAMC have been obtained and associated 
with the veteran's claims folder.  On remand, therefore, an 
attempt should be made to obtain all such VA medical 
treatment records available.  

Also in the January 2000 Application, the veteran noted that 
he was receiving Social Security disability benefits.  
Included in the claims folder is a copy of an August 1999 
Notice of Award from the Social Security Administration.  
Significantly, however, copies of the medical records used in 
support of this grant have not been obtained and associated 
with the veteran's claims folder.  On remand, therefore, an 
attempt should be made to procure any such available 
documents.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered 
cardiovascular and psychiatric treatment 
to him since his separation from service 
in May 1960.  After furnishing the 
veteran the appropriate release forms, 
obtain the complete clinical records from 
each health care provider identified by 
the veteran that have not been previously 
procured and associated with the claims 
folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to cardiovascular and 
psychiatric treatment that he has 
received from the VAOPC in Orlando, 
Florida and from the VAMC in Tampa, 
Florida since his separation from service 
in May 1960.  All such available records 
should be associated with the veteran's 
claims folder.

4.  The RO should also procure copies of 
the full August 1999 decision awarding 
the veteran SSA disability benefits, as 
well as the evidence used in support of 
the grant.  All available documents 
should be associated with the veteran's 
claims folder.  

5.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA cardiovascular examination 
to determine the nature, extent, and 
etiology of any diagnosed cardiovascular 
disorder that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent heart pathology found on 
examination should be noted in the report 
of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed cardiovascular disorder.  
If so, the examiner should express an 
opinion as to whether it is at least as 
likely as not that any such diagnosed 
disability is in any way related to, or 
caused by, the veteran's active military 
duty.  

6.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any diagnosed psychiatric 
disorder that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed psychiatric disorder.  If 
so, the examiner should express an 
opinion as to whether it is at least as 
likely as not that any such diagnosed 
disability is in any way related to, or 
caused by, the veteran's active military 
duty.  

7.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a cardiovascular 
disability and for a psychiatric 
disability.  If the decisions remain in 
any way adverse to the veteran, he and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in May 2002.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A.BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


